Citation Nr: 0805436	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2. Entitlement to service connection for right ear hearing 
loss disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left shoulder disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disability, to include emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The record reflects that the RO has characterized the issue 
of entitlement to service connection for a left arm 
disability as a new and material claim.  However, the record 
does not demonstrate that, prior to the December 2004 rating 
decision, such claim had ever been adjudicated by the RO.  
Therefore, such issue will be adjudicated on the merits, de 
novo, and it has been characterized as that which is found on 
the coversheet of the decision.

The Board notes that a review of the claim files reflects 
that the veteran has raised an inferred claim of entitlement 
to an increased evaluation for his service-connected left ear 
hearing loss disability.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  By a rating action in March 1993, the RO denied the 
veteran's claim for entitlement to service connection for a 
left shoulder disability, notice of the determination and his 
appellate rights were provided, and a timely appeal was not 
filed.

2.  Evidence added to the record since the March 1993 RO 
determination relative to a left shoulder disability, is new, 
but does not relate to an unestablished fact necessary to 
substantiate the veteran's claim and does not raise a 
reasonable possibility of substantiating the veteran's claim.

3.  By a rating action in March 1993, the RO denied the 
veteran's claim for entitlement to service connection for a 
skin disability, notice of the determination and his 
appellate rights were provided, and a timely appeal was not 
filed.

4.  Evidence added to the record since the March 1993 RO 
determination relative to a skin disability, is new, but does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim and does not raise a reasonable 
possibility of substantiating the veteran's claim.

5.  By a rating action in March 1993, the RO denied the 
veteran's claim for entitlement to service connection for a 
respiratory disability, notice of the determination and his 
appellate rights were provided, and a timely appeal was not 
filed.

6.  Evidence added to the record since the March 1993 RO 
determinations relative to a respiratory disability, is new, 
but does not relate to an unestablished fact necessary to 
substantiate the veteran's claim and does not raise a 
reasonable possibility of substantiating the veteran's claim.

7.  GERD was initially demonstrated years after service and 
has not been shown by competent evidence to be causally 
related to the veteran's active service.

8.  The competent clinical evidence of record does not 
demonstrate that the veteran has current right ear hearing 
loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The RO's March 1993 decision which denied entitlement to 
service connection for a left shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2007).  

2.  New and material evidence has not been received since the 
March 1993 rating decision and the veteran's claim for 
service connection for a left shoulder disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2007).

3.  The RO's March 1993 decision which denied entitlement to 
service connection for a skin disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2007).  

4.  New and material evidence has not been received since the 
March 1993 rating decision and the veteran's claim for 
service connection for a skin disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2007).


5.  The RO's March 1993 decision which denied entitlement to 
service connection for a respiratory disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2007).  

6.  New and material evidence has not been received since the 
March 1993 rating decision and the veteran's claim for 
service connection for a respiratory disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2007).

7.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.303 (2007).

8.  Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.307, 
3.309,  3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

In the present case, with respect to the veteran's service 
connection claims, VA, prior to the initial adjudication of 
the claim, satisfied its duty to notify by means of May 2004 
and September 2004 letters from the agency of original 
jurisdiction (AOJ) to the appellant that informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence, as well 
requested that he submit any evidence in his possession 
pertaining to the claims.  The Board observes that the 
aforementioned letters did not provide the veteran with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.  However, despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material," as well as be provided with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App 1 (2006).

In this case, with respect the veteran's new and material 
evidence claims, a May 2004 letter notified the veteran that 
new and material evidence could be submitted to reopen his 
claims, indicated what type of evidence would qualify as 
"new" evidence, and specifically informed him of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denials.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2007).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



1.  Skin Disability

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
skin disability.  The record reflects that in a March 1993 
decision, the RO denied the veteran's claim for service 
connection for a skin disability, on the basis that the there 
was no evidence of a skin disability in service or on the 
veteran's VA examination.  No appeal was taken from that 
determination.  As such, it is final.  38 U.S.C.A. § 7105.

The evidence received since the final March 1993 RO decision 
includes private outpatient records.  However, such records 
do not show in-service or post-service diagnosis of, or 
treatment for, a skin disability.  The aforementioned 
evidence is new because it was not of record at the time of 
the prior final RO denial in March 1993.  However, such 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, namely whether or not the veteran 
has a current skin disability that is related to service.  
The evidence is also not material because when considered by 
itself, or with previous evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  In 
conclusion, although the veteran asserts that he has a 
current skin disability that is related to service, such 
contentions are redundant of that previously asserted at the 
time of the prior final denial in March 1993.  Thus, the 
Board concludes that evidence received subsequent to the 
March 1993 RO denial, considered in conjunction with the 
record as a whole, is not new and material and the claim for 
service connection for a skin disability is not reopened.

2.  Respiratory Disability, to include emphysema

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
respiratory disability, to include emphysema. The record 
reflects that in a March 1993 decision, the RO, while 
acknowledging that the veteran was treated for multiple upper 
respiratory infections in service, denied the veteran's claim 
for service connection for a respiratory disability, on the 
basis that the examiner from the veteran's December 1992 VA 
examination found mild chronic bronchitis that was probably 
secondary to cigarette smoking and that his pulmonary 
function was within normal limits.  No appeal was taken from 
that determination.  As such, it is final.  38 U.S.C.A. 
§ 7105.

The evidence received since the final March 1993 RO decision 
includes private outpatient records showing post-service 
treatment for acute bronchitis and a past history of 
emphysema.  Such evidence is new because it was not of record 
at the time of the prior final RO denial in March 1993.  
However, such evidence is cumulative of the evidence that was 
previously of record, i.e. that the veteran has a current 
respiratory disability.  Moreover, the evidence is not 
material because when considered by itself, or with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.  Accordingly, the Board 
concludes that evidence received subsequent to the March 1993 
RO denial, considered in conjunction with the record as a 
whole, is not new and material and the claim for service 
connection for a respiratory disability is not reopened.

3.  Left Shoulder

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
left shoulder disability.  The record reflects that at the 
time of the March 1993 rating decision, service medical 
records showed that the veteran was treated for left shoulder 
bicep strain in June 1972.  Service medical reports of record 
at that time also showed the veteran was seen in June 1978 
with a complaint of pain in the left shoulder area.  He 
denied heavy lifting or trauma to the arm.  The March 1993 
rating decision denied the veteran's claim for service 
connection for left shoulder arthritis, on the basis that 
arthritis was not shown in service or at present.  No appeal 
was taken from that determination.  As such, it is final.  38 
U.S.C.A. § 7105.

The evidence received since the final March 1993 RO decision 
includes private outpatient records dated in 2004, which 
shows post-service treatment for left shoulder pain.  It also 
includes an October 2004 VA examination report, in which the 
examiner found that x-ray evaluation of the veteran's left 
shoulder was within normal limits.  The examiner diagnosed 
left arm pain consistent with radiculopathy, and opined the 
symptoms were related to his cervical neuropathy.  Service 
connection has not been established for cervical neuropathy.  
Although this evidence was not of record at the time of the 
prior final RO denial in March 1993, and is considered new, 
it is not material as there is no competent evidence that 
relates any current left shoulder disability to any incident 
of service, and thus, does not raise a reasonable possibility 
of substantiating the claim.  Accordingly, the Board 
concludes that evidence received subsequent to the March 1993 
RO denial, considered in conjunction with the record as a 
whole, is not new and material and the claim for service 
connection for a left shoulder disability is not reopened.

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).



1.  GERD

The veteran asserts that service connection is warranted for 
gastroesophageal reflux disease.  In terms of a current 
disability, post-service treatment records dated in 2004 
reflect that the veteran has been diagnosed with, and treated 
for GERD.  However, with respect to an in-service injury or 
disease, the veteran's service medical records are silent for 
complaints of, or treatment for, GERD.  Moreover, no 
competent clinical evidence of record establishes that the 
veteran's current GERD, initially demonstrated by the record 
years after service, is etiologically related to any incident 
of service.  Therefore, in the absence of any medical 
evidence that the veteran's current GERD is etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
veteran's initial demonstration of GERD in 2004, years after 
his discharge from service, to be too remote from service to 
be reasonably related to service. See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

In conclusion, although the veteran asserts that his current 
gastroesophageal reflux disease is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's GERD is related to his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for GERD.

2.  Right Ear Hearing Loss

The veteran asserts that service connection is warranted for 
right ear hearing loss.  In terms of an in-service injury or 
disease, the veteran's service medical records do not refer 
to a complaint or finding of right ear hearing loss while in 
service.  The record reflects that the veteran underwent 
several audiometric tests during his service in the Air 
Force.  However, none of the results from these evaluations 
(which reflected pure tone thresholds that ranged from -5 to 
20 decibels in the 500 to 4000 Hertz thresholds) demonstrated 
hearing loss, as defined by Hensley v. Brown, 5 Vet. App. 155 
(1993), hearing loss "disability" for VA compensation 
purposes, per 38 C.F.R. § 3.385, or a change in hearing 
ability that has been noted to be clinically significant.

The Board notes that, although right ear hearing loss 
"disability" for VA purposes was not demonstrated in 
service, the veteran can establish service connection on the 
basis of post-service evidence of a nexus between current 
hearing loss disability and service.  38 C.F.R. § 3.303(d); 
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Also, under 38 
U.S.C.A. § 1154 (a) (West 2002), VA is required to consider 
the veteran's contentions in conjunction with the 
circumstances of his service. 

The veteran has alleged his hearing loss was incurred in 
service as a result of exposure to military noise from gun 
fire, the flight line, generators, etc. while serving as a 
military/security policeman.  According to the veteran, 
although he was given ear plugs to wear, they were useless 
because he was on the radio and had to hear to be in radio 
contact. (Transcript (T.) at page (pg.) 6-7.)  The veteran's 
DD Form 214 reflects that the veteran's primarily specialty 
was that of a law enforcement supervisor, a position that he 
held for 23 years and one month.  It also shows that the 
veteran received a ribbon for small arms expert marksmanship. 
As such, the Board finds that it would have been consistent 
with the circumstances of the veteran's service for him to 
have been exposed to noise trauma in service. 

However, the record does not reflect that the veteran has 
current right ear hearing loss "disability" for VA 
purposes.  38 C.F.R. § 3.385 (2007).  In this regard, on VA 
audiological evaluation in October 2004, the reported pure 
tone thresholds, in decibels, were as follows for the right 
ear:  15 decibels at 500 HZ, 15 decibels at 1000 HZ, 20 
decibels at 2000 HZ, 15 decibels at 3000 HZ, and 25 decibels 
at 4000 HZ.   The reported speech recognition score was 96 
percent in the right ear.  The Board notes that such findings 
do not demonstrate hearing loss "disability" for VA 
compensation purposes, per 38 C.F.R. § 3.385, or a change in 
hearing ability that has been noted to be clinically 
significant.  

Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran does not have 
current right ear hearing loss disability for VA purposes.  
Accordingly, in the absence of proof of a present disability, 
there can be no valid claim for service connection.  In 
conclusion, although the veteran asserts that he has a 
current right ear hearing loss disability that is related to 
service, the negative evidence of record is of greater 
probative value than his statements in support of his claim.  
Therefore, as the competent evidence of record fails to 
establish that the veteran has current right ear hearing loss 
disability for VA purposes, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for right ear hearing loss.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.




	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a left 
shoulder disability, the claim is not reopened, and the 
appeal is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a skin 
disability, the claim is not reopened, and the appeal is 
denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a respiratory 
disability, the claim is not reopened, and the appeal is 
denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for right ear hearing loss 
disability is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


